EXHIBIT 10.1
 
 
YA GLOBAL INVESTMENTS, L.P.
101 Hudson Street, Suite 3700
Jersey City, NJ 07302


June 2, 2009


MobilePro Corp.
401 Professional Drive, Suite 128
Gaithersburg, MD 20879
Attention: Jay Wright, CEO
 
 
Re:
Forbearance Agreement dated May 5, 2009

 
Dear Mr. Wright:
 
Reference is made to that certain forbearance agreement (the “Forbearance
Agreement”) dated as of May 5, 2009 among YA Global Investments, L.P., (“YA
Global”), MobilePro Corp. (the “Company”), and each subsidiary and affiliate of
the Company  listed on Schedule I attached thereto.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Forbearance Agreement.
 
As you are aware, in accordance with the terms of the Forbearance Agreement, the
Forbearance Period terminates on June 1, 2009, and if the Obligations are not
then repaid, YA Global may immediately commence the enforcement of its rights
and remedies under the Forbearance Agreement, the Transaction Documents, and/or
applicable law as a result of the maturity of the Obligations.  The Company has
requested that YA Global extend the Forbearance Period to June 5,
2009.  Accordingly, please be advised that YA Global hereby agrees to extend the
Forbearance Period to June 5, 2009 so long as during such extension period (i)
the Company strictly complies with the terms of this Agreement and the
Forbearance Agreement, and (ii) there is no occurrence or existence of any Event
of Default except for the non-payment of the Obligations as of the Maturity
Date.  Company, for itself and on behalf of each subsidiary listed on Schedule I
of the Forbearance Agreement, hereby represents and warrants that there are
currently no other Events of Default, except for the non-payment of the
Obligations as of the Maturity Date.
 
Please be advised that, unless all of the Obligations are paid in full
immediately upon the expiration of the Forbearance Period as extended herein, YA
Global intends to proceed with the exercise of its rights and remedies under the
Forbearance Agreement, the Transaction Documents, and/or applicable
law.   However, any delay or failure of YA Global to exercise any of its rights
and remedies shall not be deemed to constitute a waiver of YA Global’s rights,
an agreement to forbear, or a modification or waiver of the terms of the
Forbearance Agreement, the Transaction Documents, or of any of YA Global’s
rights and remedies thereunder.
 
Sincerely,
 


 
/s/ David Gonzalez

--------------------------------------------------------------------------------

Name: David Gonzalez
As: Managing Member of Yorkville Advisors, LLC,
the Investment Advisor of YA Global Investments, L.P.
 